259 P.3d 145 (2011)
171 Wash.2d 1021
In re the Personal Restraint Petition of Raymond D. McCOY, Petitioner.
No. 84405-4.
Supreme Court of Washington.
June 7, 2011.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Chambers, Fairhurst, and Stephens, considered this matter at its June 7, 2011, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review and Motion to Supplement the Record are both granted, and this matter is remanded to the Court of Appeals which is directed to refer the issue of whether the informant lied at trial to the superior court for a reference hearing pursuant to RAP 16.11. The Petitioner's other pending motions are all denied.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE